Case 2:19-cr-00148 Document 86-5 Filed 08/22/19 Page 1 of 3 PagelD #: 744

 

   
    
 

 

 

GOVERNMENT
EXHIBIT
CASE s,
NO. 19 -00|49
EXHIBIT
IN THE MAGISTRATE COURT OF CLAY COUNTY, WEST VIRGINIA NO. | Lf
[-] Ont-of-County Warrant:

 

 

 

 

 

 

 

 

 

 

 

 

 

State of West Virginia Case No. 19-M08M-00187

v.

JOSEPH RAYMOND ZIEGLER XXA-XK- 4263 /1964

Detendant (Full Name) Social Security Number Date of Birth
TY844602 - OH

Address Driver's License / Identification Number

CHARDON, OH 44024

City, State, & Zip Code Phone Number(s)

 

INITIAL APPEARANCE: RIGHTS STATEMENT
Mag, Ct. Criminal Procedure Rule 3 (SI and 5.2 ifapplicable)
A. GENERAL: EITHER MISDEMEANOR OR FELONY OR BOTH

1, The magistrate has informed me that I am not required to make a statement, and that any statement I do
make may be used against me,

 

2. The magistrate has informed me that I am charged with the [7] Misdemeanor [7] Felony Offense(s) of
1) RECKLESS DRIVING 2) NO INS (NON RESIDENT) 3) NO REGISTRATION 4) NO
OPERATORS 5) DUI
and that, ifI am later found guilty or plead guilty, the possible penalties are (andatory minimum
penalty, ffany, and maxinum penalty) 1) JAIL 5-90 DAYS OR FINED $25-$500, OR BOTH 2) UP
TO $500 AND/OR 90 DAYS IN JAIL 3) UP TO $500 AND/OR UP TO 6 MO JIN JAIL 4) FINE UP
TO $500 5) SHALL BE CONFINED IN JAIL UP TO 6 MO AND SHALL BE FINED $100-500

 

 

 

 

- 3, The magistrate has informed me that I have fhe right to be represented by an attomey at every stage of
the proceeding, Ifthe statutory offense provides for a possible jail sentence, and if I cannot afford to
hire an attorney and I meet the financial guidelines, an attorney will be appointed to represent me. I
understand this right, aud further understand that if I decide to represent myself, I cannot later claim that
I was deprived of my right to be represented by an attorney.

DEFENDANT MUST INITIAL ONE OF THE FOLLOWING:

(a) I give up my right to have an attorney represent me. 2 iG C Xx Y/ “ IP
reya-7 YY.
(c) I want an attomey appointed to represent me, I understand that if I am found guilty, I

may be required to.reimburse the State for attorney fees even if'a court-appointed or
public defender attorney is approved to represent me,

04/04/2019 ~~

Date Defeldant's\ ignature

(b) I want to hire an attorney fo represent me.

MCRIRST Rev. 08/2016 (previously SCA-M312) Initial Appearance; Rights Statement Page 1 of 3
ER WVSCA Approved: 09/14/2016; Docket Code(s); MIMIRS

Ziegler_000058

 

 
Case 2:19-cr-00148 Document 86-5 Filed 08/22/19 Page 2 of 3 PagelD #: 745

Case No. 19-M08M-00187

 

4. ‘The magistr e has i orified me Ihat-have been-charged with an offase-fo Which the penalty is tife—_

imprisonment, and bail must be set by the cireuit court.

5. The magistrate has informed me that I may be released from custody while swtlly further
proceedings on the charge(s) stated above if am able to make bail as follows: $500.00

[7] Cash [7] Recognizance: ([7] Personal [7] 10% Cash Bond and 90%
[_] Property (Real Estate) [_] Surety Company/Bail Bondspersoi).

If real property is used as security, a justification.of surety ["] IS or [-]IS NOT required.

6. The magistrate has informed me that I will be given reasonable time and opportunity to talk with an
attorney or some other person for the purpose of obtaining counsel or for arranging bail.

B. MISDEMEANOR CHARGE(S) ONLY

eo

ene
1. The magistrate has informed me that I have a right to plead not guilty, a tight to a trial by jury or by a
magistrate without a jury, and that if] plead guilty or no contest, [ give up my right to a trial.

2. The magistrate has informed me that I have the right to demand a jury trial and, if I want a jury trial, I
inust let the magistrate court know in writin no later than twenty (20) days from the date of this initial
appearance, or if I receive court-appointed infed cowisel, twenty (20) days from the date an alforney is
, “appointed. The magistrate lias further informed me that if demand a jury trial, | may not withdraw my
demand for a jury trial if the prosecuting attorney objects to the withdrawal. IfI do not demand a jury
trial within the twenty-day period, I have also been informed that I give up my right to a jury trial. The
magistrate will try my case without a jury, and an appeal of a magistrate court conviction will not entitle
me to a jury trial in circuit court. I understand if I have a jury, the jury fee will-be-assessed against me
if. am-convicted:—-— oe

3. (ifapplicable) The magistrate has informed me that if I have been charged with First Offense Driving
Under the Influence of Alcohol in violation of W. Va. Code § 17C-5-2(e), I may be eligible for the DUI
Deferral Program. I understand that I have thirty (30) days from the date of my arrest to request to
patticipate in the program as set out in W.Va. Code § 17C-5-2b.

4. (if applicable) The magistrate has informed me that it SHALL be unlawful for me to have/possess/own
ot purchase a firearm, including a handgun or long gun, or ammunition pursuant fo federal law under /S
U.S.C. 922(2)(9) if lam convicted of a domestic violence offense such as assault, battery, domestic
assault, domestic battery, malicious wounding/assault, unlawful wounding/assault, or any attempt to
commit a domestic violence offense involving the use of physical force or threatened use of a deadly
weapon; aid I am a current or former spouse, current or former intimate partner, parent or guardian of
the victim, or have a child in common with the victim, or I am or was involved in another similar
relationship with the victim, or currently or formerly cohabited with the victim.

I understand that if I have any questions regarding whether or not this law makes it illegal for me to ship,
transport, purchase, or possess a firearm or ammunition, I may consult an attorney.

 

04/04/2019 *
Date Defendant's Signature

MCRIRST Rev, 08/2016 (previously SCA-A43 12) Initial Appearance: Rights Statement Page 2 of 3
EP WVSCA Approved: 09/14/2016; Docket Code(s): MMIRS

Ziegler_000059
Case 2:19-cr-00148 Document 86-5 Filed 08/22/19 Page 3 of 3 PagelD #: 746

Case No. 19-MO8M-00187

 

C. FELONY CHARGE(S) ONLY:

 
 
   
 
   

The magistrate has informed me that

§ 62-1-8),

DEFENDANT MUST INITIAZ, ONE QF THE FOLLOWING THREE CHOICES;

(b) I give up my right fo a preliminary hearing,

(c) I, or my attorney, will inform the cowt whefherlwant a preliminary hearing.
y g

4/04/2019
Date Defendant's Signature

 

Thave informed the defendant of the matters set out above. I find that any waiver of rights herein is
made knowingly and voluntarily by the defendant.

(initial if applicable) I certify that the defendant refused to initial and/or sign this document at
the appropriate places.

04/04/2019 4) tt

po
5 * Ndr
Date Magistrate's Signa yare

 

MCRIRST Rev. 08/2016 (previously SCA-A1312) Initial Appearance: Rights Statement Page 3 of 3
LE WVSCA Approved: 09/14/2016; Docket Code(s); MMIRS

Ziegler_000060

 

 
